Exhibit 99.3 CREE, INC. UNAUDITED PRO FORMA COMBINED CONDENSED FINANCIAL STATEMENTS On March 30, 2007, Cree, Inc., a North Carolina corporation (the “Company”) completed its previously announced acquisition of COTCO Luminant Device Limited, a Hong Kong company (“COTCO”), from COTCO Holdings Limited, a Hong Kong company. The Unaudited Pro Forma Combined Condensed Balance Sheet as of March 25, 2007, and the related Unaudited Pro Forma Combined Condensed Statements of Income for the year ended June 25, 2006 and the nine months ended March 25, 2007, of the Company and COTCO illustrate the pro forma effect of the Company’s acquisition of COTCO.The Unaudited Pro Forma Combined Condensed Balance Sheet has been prepared as if the acquisition occurred on March 25, 2007, and, due to different historical period ends, combines the Company’s balance sheet as of March 25, 2007 with COTCO’s balance sheet as of March 31, 2007.The Unaudited Pro Forma Combined Condensed Statements of Income have been prepared as if the acquisition occurred on June 27, 2005 and, due to different historical period ends, the Unaudited Pro Forma Combined Condensed Statements of Income for the year ended June 25, 2006 and the nine months ended March 25, 2007 are based on, respectively, (i) the Company's historical results for the fiscal year ended June 25, 2006 and COTCO’s historical results for the twelve months ended June 30, 2006 and (ii) the Company’s results for the nine months ended March 25, 2007 and COTCO’s results for the period from April 1, 2006 to March 30, 2007. The acquisition of COTCO has been accounted for using the purchase method of accounting in accordance with Statement of Financial Accounting Standards No. 141 (“SFAS 141”).In accordance with SFAS 141, the purchase price of the COTCO acquisition has been preliminarily allocated to the acquired assets and liabilities based upon their estimated fair values.Any excess purchase price has been allocated to goodwill.The Company has not completed a final determination of the required purchase accounting adjustments.Accordingly, the adjustments made in connection with preparing the Unaudited Pro Forma Combined Condensed Financial Statements are preliminary and have been made solely for purposes of preparing the Unaudited Pro Forma Combined Condensed Financial Statements. The Unaudited Pro Forma Combined Condensed Financial Statements provided below have been prepared for comparative purposes only.The actual financial position and results of operations of the Company (as combined with COTCO) may differ significantly from the pro forma amounts reflected.The Unaudited Pro Forma Combined Condensed Financial Statements provided below are not necessarily indicative of the actual operating results or the financial position of the Company had the acquisition occurred as of the date indicated above and do not purport to indicate operating results or the financial condition of the Company which may be attained in the future.The Unaudited Pro Forma Combined Condensed Financial Statements should be read in conjunction with the Company’s previously reported financial statements and COTCO’s financial statements included with this report. The pro forma adjustments do not reflect any potential operating efficiencies or cost savings that may be attained by the Company as a result of the acquisition of COTCO. Unaudited Pro Forma Combined Condensed Balance Sheet as of March 25, 2007 Pro Forma Acquisition Pro Forma Cree, Inc COTCO Adjustments Notes Combined ASSETS Current assets: Cash and cash equivalents $118,507 $1,110 $(74,586 ) a,b $45,031 Investments, held-to-maturity 147,248 - - 147,248 Accounts receivable, net 61,252 20,600 (4,057 ) b,c 77,795 Inventory, net 50,302 17,521 2,741 c,d 70,564 Other current assets 24,665 - 54 c,d 24,719 Total current assets 401,974 39,231 (75,848 ) 365,357 Property and equipment, net 359,178 27,874 (3,824 ) c 383,228 Long term investments 90,797 - - 90,797 Intangible assets, net 40,382 - 58,370 c 98,752 Goodwill 36,676 - 96,559 c 133,235 Other assets 4,941 - (2,442 ) e 2,499 Total assets $933,948 $67,105 $72,815 $1,073,868 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Accounts payable, trade $27,679 $11,721 $(663 ) b,f $38,737 Other current liabilities 16,425 4,644 - 21,069 Total current liabilities 44,104 16,365 (663 ) 59,806 Long-term liabilities: Deferred income taxes and contingent tax reserves 17,489 - 44 c 17,533 Other long-term liabilities 1,492 - - 1,492 Total long-term liabilities 18,981 - 44 19,025 Shareholders’ equity: Common Stock 96 - 10 a 106 Additional paid-in-capital 577,758 2,560 124,373 a,c 704,691 Accumulated other comprehensive income, net of taxes 7,155 - - 7,155 Retained earnings 285,854 48,180 (50,949 ) c,d 283,085 Total shareholders’ equity 870,863 50,740 73,434 995,037 Total liabilities and shareholders’ equity $933,948 $67,105 $72,815 $1,073,868 See Notes to Unaudited Pro Forma Combined Condensed Financial Statements. - 2 - Unaudited Pro Forma Combined Condensed Statement of Income for the Year Ended June 25, 2006 Pro Forma Acquisition Pro Forma Cree, Inc COTCO Adjustments Notes Combined Total revenue $422,952 $71,641 $(26,101 ) g $468,492 Total cost of revenue 222,059 49,371 (22,330 ) g,h 249,100 Gross margin 200,893 22,270 (3,771 ) 219,392 Operating expenses: Research and development 54,871 171 950 i 55,992 Sales, general and administrative 44,760 5,203 8,617 j 58,580 Other operating expenses 2,421 - - 2,421 Total operating expenses 102,052 5,374 9,567 116,993 Income from operations 98,841 16,896 (13,338 ) 102,399 Non-operating income 13,522 (1,595 ) - 11,927 Income from continuing operations before income taxes 112,363 15,301 (13,338 ) 114,326 Income tax expense 32,404 1,857 (1,331 ) k 32,930 Income from continuing operations 79,959 13,444 (12,007 ) 81,396 Income (loss) from discontinued operations, net of related income tax benefit (expense) (3,286 ) 548 167 l (2,571 ) Net income $76,673 $13,992 $(11,840 ) $78,825 Earnings per share: Basic: Income from continuing operations $ 1.05 $ 0.97 Income (loss) from discontinued operations $ (0.04 ) $(0.03 ) Net income $ 1.01 $ 0.94 Diluted: Income from continuing operations $ 1.02 $ 0.95 Income (loss) from discontinued operations $ (0.04 ) $(0.03 ) Net income $ 0.98 $ 0.92 Shares used in per share calculation: Basic 76,270 83,875 Diluted 78,207 85,812 See Notes to Unaudited Pro Forma Combined Condensed Financial Statements. - 3 - Unaudited Pro Forma Combined Condensed Statement of Income for the Nine Months Ended March 25, 2007 Pro Forma Acquisition Pro Forma Cree, Inc COTCO Adjustments Notes Combined Total revenue $282,953 $71,504 $(15,726 ) m $338,731 Total cost of revenue 180,712 44,383 (13,665 ) m,n 211,430 Gross margin 102,241 27,121 (2,061 ) 127,301 Operating expenses: Research and development 44,777 135 - 44,912 Sales, general and administrative 37,659 4,784 6,463 o 48,906 Other operating expenses 28 17 - 45 Total operating expenses 82,464 4,936 6,463 93,863 Income from operations 19,777 22,185 (8,524) 33,438 Non-operating income 23,249 (2,584 ) - 20,665 Income from continuing operations before income taxes 43,026 19,601 (8,524) 54,103 Income tax expense (649 ) 3,758 (587 ) p 2,522 Income from continuing operations 43,675 15,843 (7,937 ) 51,581 Income (loss) from discontinued operations, net of related income tax benefit (expense) 7,224 1,572 153 q 8,949 Net income $50,899 $17,415 $(7,784 ) $60,530 Earnings per share: Basic: Income from continuing operations $0.57 $0.61 Income (loss) from discontinued operations $0.09 $0.11 Net income $0.65 $0.72 Diluted: Income from continuing operations $0.56 $0.61 Income (loss) from discontinued operations $0.09 $0.11 Net income $0.65 $0.71 Shares used in per share calculation: Basic 76,809 84,022 Diluted 77,729 84,739 See Notes to Unaudited Pro Forma Combined Condensed Financial Statements. - 4 - Notes to the Unaudited Pro Forma Combined Condensed Financial Statements The total purchase price of COTCO includes the issuance of 7.6 million shares of Cree Common Stock valued at an average price of $16.69 per share based on the average closing price for the two trading days before and after the announcement of the COTCO acquisition agreement (in thousands). Cash $77,334 Fair value of Cree common stock issued 126,943 Transaction costs and expenses 2,865 Total estimated purchase price $ 207,142 The following summarizes the preliminary purchase price allocation as of March 25, 2007 (in thousands): Cash $1,110 Accounts receivable 20,377 Inventory 22,081 Other current assets 54 Property, plant and equipment 24,050 Customer relationships 51,000 Trade names and license agreements 150 Developed technology 7,220 In-process research and development 950 Goodwill 96,559 Accounts payable (11,721 ) Accrued expenses (4,644 ) Deferred taxes (44 ) Total $207,142 Under the purchase method of accounting, the total estimated consideration as shown in the tableabove is allocated to the tangible and intangible assets and liabilities based on their estimated fair values as of the closing date of the transaction, with any excess being ascribed to goodwill.Management is primarily responsible for determining the fair value of these assets.Management has preliminarily estimated the fair values of the tangible and intangible assets and liabilities reflected in the Unaudited Pro Forma Combined Condensed Financial Statements based on a number of factors, including preliminary valuations and prior transactions.A final determination of these fair values will be based on the actual net tangible and intangible assets and liabilities of COTCO that exist on the closing date, and could differ materially from the amounts estimated above. March 25, 2007 Unaudited Pro Forma Combined Condensed Balance Sheet Adjustment Notes (a) To record consideration paid by the Company in funding the acquisition.The purchase price was paid by using cash of $77.3 million and issuance of 7,604,785 shares of the Company’s Common Stock valued at $126.9 million.Additionally, the Company paid $0.2 million for direct expenses associated with the acquisition subsequent to March 25, 2007. - 5 - (b) To eliminate inter-company payables and receivables as of March 25, 2007 as COTCO was one of the Company’s LED customers prior to acquisition.Since the COTCO balance sheet asof March 30, 2007 and they made a payment subsequent to March 25, 2007 the elimination is as follows (in thousands): Cree Accounts Receivable elimination ($3,834 ) COTCO Accounts Payable elimination (850 ) Cree Cash increase for cash in transit $2,984 (c) To record preliminary Statement of Financial Accounting Standards No. 141 (“SFAS 141”) fair value adjustments for COTCO acquisition tangible, intangible assets and goodwill as a result of the purchase price exceeding the net tangible and intangible assets acquired.These adjustments are preliminary and based on management’s estimates.The amount ultimately allocated to the tangible and intangible assets may differ from this preliminary allocation. The estimated useful life of the customer relationship and developed technology is 7 years.The trade names and license agreements estimated useful lives are 2 years or less and the in-process research and development was expensed at acquisition.The following table summarizes the components of the acquired intangible assets (in thousands): Customer relationships $51,000 Trade names and license agreements 150 Developed technology 7,220 Total $58,370 The table below shows the increases or (decreases) to the carrying value of certain other acquired assets and liabilities in order to reflect such account balances at their estimated fair values as of the acquisition date (in thousands): Accounts Receivable (223 ) Inventory 4,560 Other current assets 54 Property, plant and equipment (3,824 ) Deferred taxes (44 ) The excess of the purchase price over the estimated fair value of acquired assets and liabilities results in goodwill of approximately $96.6 million as of March 25, 2007. (d) To eliminate $1.8 million profit recognized on inventory sold by the Company to COTCO that remains in inventory at March 25, 2007. - 6 - (e) To reclass $2.4 million of COTCO acquisition direct expenses incurred and capitalized by Cree as of March 25, 2007 that were included in the purchase price consideration and allocated in c above. (f) To accrue $0.2 million additional estimated direct costs associated with the COTCO acquisition as of March 25, 2007. June 25, 2006 Unaudited Pro Forma Combined Condensed Statement of Income Adjustment Notes (g) To eliminate revenue and related cost of sales on items sold to COTCO by the Company prior to the acquisition. (h) To record $0.2 million additional depreciation expense calculated on the COTCO production property and equipment having no residual value. (i) To record $0.9 million in-process research and development charge resulting from the acquisition of COTCO and based on preliminary fair value appraisals. (j) To record amortization expense on preliminary acquired intangible assets, which resulted from the COTCO acquisition. (k) To record tax effect on pro forma acquisition adjustments. (l) To record net effect HK GAAP to US GAAP difference in accounting for capitalized research and development costs.These amounts arecapitalized for HK GAAP but must be expensed for US GAAP purposes. March 25, 2006 Unaudited Pro Forma Combined Condensed Statement of Income Adjustment Notes (m) To eliminate revenue and related cost of sales on items sold to COTCO by the Company prior to the acquisition. (n) To record $0.2 million additional depreciation expense based on COTCO production property and equipment having no residual value. (o) To record amortization expense on preliminary acquired intangible assets, which resulted from the COTCO acquisition. (p) To record tax effect on pro forma acquisition adjustments. (q) To record net effect HK GAAP to US GAAP difference in accounting for capitalized research and development costs.These amounts arecapitalized for HK GAAP but must be expensed for US GAAP purposes. - 7 -
